FINAL REJECTION
Applicant's amendment which includes the amendment to independent claim 34 and new dependent claims 46-51 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Election/Restrictions
While not all currently pending claims are in condition for allowance, all independent claims 19, 34 and 39 are now indicated allowable below and include a statement for reasons for allowance.  In order to follow compact prosecution, the propriety of the previous restriction requirement (action mailed 3/2/20) has been reconsidered, and the nonelected invention(s) have been considered for rejoinder.  
As per MPEP 821.04,
Rejoinder involves withdrawal of a restriction requirement between an allowable elected invention and a nonelected invention and examination of the formerly nonelected invention on the merits.

Therefore, previously withdrawn dependent claims 30-33, 38 and 40-41 have been considered for rejoinder.  Each of these dependent claims depend from or otherwise require all the limitations of an allowable claim.  Therefore, claims 30-33, 38 and 40-41, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and the requirement for restriction has been withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
As per MPEP 821.04,
Rejoined claims must be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.

Therefore, previously withdrawn dependent claims 30-33, 38 and 40-41 have been fully examined for patentability including the requirements of 35 USC 101, 102, 103, and 112.  The new grounds of rejection below for claims 30-33 were necessitated due to the amendment of independent claim 34 thus placing all independent claims in condition for allowance and precipitating the reconsideration of the propriety of the previous restriction requirement.  
	

Claim Rejections - 35 USC § 251
Original Patent


	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
	Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, the original specification of US Pat. No. 9,085,941 (“the ‘941 patent”) states at col. 8, ll. 13-31 that,
FIG. 10 discloses a cross-sectional view of an embodiment of a drill bit assembly 1001 comprising an outer bit 1002 and an inner bit 1003.  The inner bit 1003 may protrude from the outer bit 1002 such that the inner bit 1003 may be the first to come into contact with a formation.  The inner bit 1003 may be advantageous in that it may weaken the formation before the outer bit 1002 begins to degrade the formation.  The inner bit 1003 may also be configured to reotationally move and thus steer the drill string.

In the present embodiment, a housing comprises a tube and at least one chamber 1004 may be formed in an inside wall 1006 within the tube.  The chamber 1004 may open to inside wall 1006 thus allowing a piston 1007 disposed within the chamber 1004 to come into contact with a body 1008 of the inner bit 1003.  As the piston 1007 extends and retracts, the piston 1007 may push the body 1008 of the inner bit 1003 thus rotationally moving the inner bit 1003 and steering the drill string.  

However, the specification including FIG. 10 does not explicitly disclose the combination of “a second piston disposed within the wall and … being offset from the first piston in a direction along the longitudinal axis, and at least part of the second piston overlapping at least a part of the first piston about the longitudinal axis, wherein the first piston and the second piston are configured to actuate independently” (independent claim 19) in combination with “further comprising a body movable relative to the housing, wherein the body is positioned adjacent a working surface of the first piston, at least one of the first piston and the second piston being Antares, the “claims ‘are [] merely suggested or indicated in the original specification’” and therefore do not meet the original patent requirement for reissue proceedings.  
	 Therefore, claims 30-33, which are directed to “further comprising a body movable relative to the housing, wherein the body is positioned adjacent a working surface of the first piston, at least one of the first piston and the second piston being configured to apply force to the body” do not satisfy the “original patent” requirement.
	Likewise, the specification including FIG. 10 does not explicitly disclose the combination of “a second piston … being axially displaced from the first piston along the longitudinal axis, and at least a part of the second piston angularly overlapping at least a part of the first piston about the longitudinal axis” (independent claim 39) in combination with “the bit is in a different housing than the downhole piston assembly” (dependent claim 48); and “a second piston … being offset from the first piston along a longitudinal axis of the piston assembly” (independent claim 34) in combination with “the bit is in a different housing than the downhole piston Antares, the “claims ‘are [] merely suggested or indicated in the original specification’” and therefore do not meet the original patent requirement for reissue proceedings.  
	 Therefore, claims 48 and 51, which are directed to “further comprising a body movable relative to the housing, wherein the body is positioned adjacent a working surface of the first piston, at least one of the first piston and the second piston being configured to apply force to the body” do not satisfy the “original patent” requirement.
Claims 30-33, 48 and 51 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Objections
The objection to claim 36 has been withdrawn in light of the amendment to the claim filed 7/26/21.

Claim Rejections - 35 USC § 112
The rejection of claims 34-37 and 43-45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of the amendment to the claims filed 7/26/21. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification including FIG. 10 does not explicitly disclose the combination of “a second piston disposed within the wall and … being offset from the first piston in a direction along the longitudinal axis, and at least part of the second piston overlapping at least a part of the first piston about the longitudinal axis, wherein the first piston and the second piston are configured to actuate independently” (independent claim 19) in combination with “further comprising a body movable relative to the housing, wherein the body 
Claims 48 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  the specification including FIG. 10 does not explicitly disclose the combination of “a second piston … being axially displaced from the first piston along the longitudinal axis, and at least a part of the second piston angularly overlapping at least a part of the first piston about the longitudinal axis” (independent claim 39) in combination with “the bit is in a different housing than the downhole piston assembly” (dependent claim 48); and “a second piston … being offset from the first piston along a longitudinal axis of the piston assembly” (independent claim 34) in combination with “the bit is in a different housing than the 

Allowable Subject Matter
Claims 19-28, 34-44, 46-47 and 49-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 19 and claims that depend therefrom, the prior art fails to teach, among all the limitations, first and second pistons that are configured to actuate independently in combination with the second piston being offset from the first piston in a direction along the longitudinal axis and overlapping at least a part of the first piston about the longitudinal axis.  
Regarding independent claim 34 and claims that depend therefrom, the prior art fails to teach, among all the limitations, a method of steering a drilling system that includes positioning a piston assembly including a first piston and a second piston where the second piston is offset from the first piston along a longitudinal axis of the piston assembly in combination with 
Regarding independent claim 39 and claims that depend therefrom, the prior art fails to teach, among all the limitations, a first piston and a second piston where the second piston is axially displaced from the first piston along the longitudinal axis, and at least a part of the second piston angularly overlapping at least a part of the first piston about the longitudinal axis in combination with a valve configured to redirect a portion of a drilling fluid to contact the first piston and the second piston to cause the first piston and the second piston to actuate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Similar prior art is US Pat. No. 3,593,810 to Fields which shows two sets of pistons (fig. 11, #s 110a-d and 111a-d).  The pistons translate relative to the housing.  Piston 110a is offset from piston 111a in a direction along the longitudinal axis.  However, the second piston does not overlap at least a part of the first piston about the longitudinal axis.  Additionally, the pistons are not extended using drilling fluid applied to the base surface of the pistons.  
Similar prior art is US Pat. No. 4,848,490 to Anderson which does not teach a valve configured to redirect a portion of a drilling fluid to contact the first piston and the second piston to cause the first piston and the second piston to actuate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /ple/ and /E.D.L/                                  SPRS, Art Unit 3993